Citation Nr: 1625567	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of ganglion cyst in the right wrist.

2.  Whether the reduction in the evaluation of limitation of motion of the right thumb from 20 percent disabling to noncompensable (0 percent), effective from November 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that in relevant part continued a current 10 percent rating for residuals of ganglion cyst of the right wrist and reduced the rating for limitation of motion of the right thumb from 20 percent to noncompensable effective from November 1, 2012.


FINDINGS OF FACT

1.  The Veteran's residuals of a ganglion cyst of the right wrist are manifested by limitation of motion with pain; the wrist is not ankylosed.  

2.  Reduction of the rating for limitation of motion of the right thumb from 20 percent to noncompensable resulted in a reduction of the Veteran's combined disability compensation benefits.

3.  Prior to reducing the rating for limitation of motion of the thumb the RO did not prepare a preliminary rating decision proposing the reduction and did not afford the Veteran a 60 day period in which to show that compensation payments should be continued at the present level.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for residuals of ganglion cyst in the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2015).

2.  The rating for limitation of motion of the right thumb was not properly reduced from 20 percent to noncompensable, and restoration of the 20 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Board's restoration of a 20 percent rating for right thumb limitation of motion represents a complete grant of that benefit, so discussion of the VCAA is not required in regard to that issue.  

As regards the issue of entitlement to increased rating, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO sent the Veteran VCAA-compliant notice letters in October 2012 and December 2012, and the Veteran had an ample opportunity to respond prior to the issuance of the September 2013 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), private treatment records, VA treatment records and VA examination reports.  The RO submitted a request to the Social Security Administration (SSA) for disability records, but SSA responded that the agency has no records pertaining to the Veteran.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran has been notified of her entitlement to a hearing before the Board in support of her claim, but she declined such a hearing.

The Veteran has been afforded numerous VA examinations in support of her claim for increased rating.  Specifically, she had VA examinations in September 2011, March 2012 November 2012 and April 2015.  The RO scheduled the Veteran for an additional examination in February 2016, but she failed to report for that examination.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Evaluation of Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Board must address the applicability of 38 C.F.R. § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's ganglion cyst is evaluated under the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5020 (synovitis).  DC 5020 in turn directs that rating be based on limitation of motion of the affected part.

Limitation of motion of the wrist is rated under DC 5215, with the following criteria.  A rating of 10 percent is assigned for limitation of motion to any degree, whether dominant or non-dominant extremity.

Normal range of motion (ROM) of the wrist is extension (dorsiflexion) 0-70 degrees, palmar flexion 0-80 degrees, ulnar deviation 0-45 degrees and radial deviation 0-20 degrees.  38 C.F.R. § 4.71a, Plate I.

Also potentially applicable is DC 5214 (ankylosis), which provides for rating up to 50 percent for ankylosis of the dominant wrist.  However, as noted below the Veteran's wrist is not ankylosed, so DC 5414 is not applicable.

Limitation of motion of the thumb is rated under the provisions of DC 5228.  These criteria are the same for the dominant and non-dominant hand.  A rating of 0 percent is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.
 
Limitation of motion of the index or long finger is rated under the provisions of DC 5229.  These criteria are the same for the dominant and non-dominant hand.  A rating of 0 percent is assigned with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by no more than 30 degrees.  A rating of 10 percent is assigned with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees.

Limitation of motion of the ring and little finger is rated under the provisions of DC 5230.  These criteria are the same for the dominant and non-dominant hand.  A rating of 0 percent is assigned for any limitation of motion.

Note (1) states that for the index, long, ring and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20-30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion and the distal (terminal) interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Note (2) states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the disability is equally balanced between one level and the next higher levels.

Notes (3) and (4) pertain to ankylosis of the digits and are not applicable.

Note (5) states that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.
   
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The present claim for increased rating was received by VA on September 20, 2012.  The period under appellate review is from September 2011, one year prior to receipt of the claim.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The Veteran had a VA compensation and pension examination of the wrist in September 2011.  The Veteran complained of constant pain in the wrist area and difficulty with repetitive movements of the hand.  Range of motion (ROM) of the wrist was not discussed.  ROM of the fingers was as follows.  The Veteran was unable to oppose the distal phalanx of the thumb or all the fingers to the mid-palmar crease; there was more than a 2-inch gap. Adduction of the thumb was 0-20 degrees, and abduction was 0-30 degrees.  The Veteran was unable to grasp small objects.  Extension of all fingers was 0-30 degrees.  ROM was limited by pain, but repetitive motion caused no additional limitation of function.  Motor strength was 4/5 in all muscle groups of the hand.  In regard to occupational impairment and impairment of activities of daily living (ADLs), the Veteran was noted to currently be a student, and able to perform associated tasks, although she reported having difficulty picking up her children.

The Veteran presented to the VA emergency department in December 2011 complaining of right wrist pain.  She reported having had the cyst drained in August but the cyst had already come back.  The Veteran reported she was a student and the cyst made it difficult to write.  She was currently taking Meloxicam without significant results.  She was noted to be able to move her hands and fingers, and was discharged home with Percocet and ibuprofen pain medications.

The Veteran presented to the VA outpatient clinic in March 2012 complaining of right wrist pain, 8/10 at best and 10/10 at worst.  The pain was reportedly exacerbated by certain movements and alleviated by nothing.
 
The Veteran had another VA compensation and pension examination of the wrist in March 2012 in which she complained of constant wrist pain; she reported wearing a wrist brace.  ROM of the wrist was palmar flexion 0-30 degrees, extension 0-30 degrees, radial deviation 0-20 degrees and ulnar deviation 0-20 degrees.  Pain began at the ends of motion.  Repetitive motion caused no additional loss of function.  There was pain on palpation of the back of the hand over the cyst.  The wrist was not ankylosed.  The examiner stated that the inability to oppose the distal phalanx to the mid-palmar crease that had been noted in the previous examination was secondary to the ganglion cyst.   

In April 2012 the RO issued a rating decision that continued the current 10 percent rating for right wrist ganglion cyst.  The same rating decision granted service connection for inability to oppose the right thumb, and assigned a 20 percent initial evaluation.

In June 2012 the Veteran presented to the VA outpatient clinic complaining of right hand pain of 6/10 severity, increasing to 10/10 at worst.  The Veteran stated the pain was daily, exacerbated by certain movements and alleviated by "not much."  Physical examination showed strength 5/5 in all extremities.

The Veteran presented to the VA orthopedic clinic in July 2012 to follow-up her right wrist disability.  She reported that typing was particularly symptomatic, and as a student she found her symptoms to be especially pronounced after using a computer.  Examination showed a small palpable cyst near the base of the second and third metacarpals with slight tenderness in that area.  There was also some pain on fist formation.  The clinical impression was persistent symptoms of dorsal ganglion cyst.   

In her present claim for increased rating, received in September 2012, the Veteran stated that due to the position of the ganglion cyst it is difficult to write or type without taking long breaks.  This causes difficulty in doing her classwork and anxiety about her job prospects after graduation.  Because the Veteran is a mother with two small children she does not have an opportunity to rest her hand.

The Veteran had a VA compensation and pension examination of the hand and fingers in November 2012 in which she complained of constant pain in the right hand, 8/10 in severity, worse with repetitive use and better with rest and medication.  The Veteran was noted to be right-hand dominant.  The examiner found no limitation of motion of the thumb or any other fingers, to include with repetitive motion testing.  Grip strength in the hand was 5/5.  None of the fingers were ankylosed.  In regard to the wrist, there was some tenderness to palpation over the ganglion cyst; ROM was extension 0-62 degrees with pain at 50 degrees and palmar flexion 0-60 degrees with pain at 50 degrees.  There was no additional limitation of function due to pain, fatigability, lack of endurance or incoordination.  The Veteran was noted to regularly use a brace on the right wrist for stabilization.  The Veteran's limitation of function was not impaired to the degree that would be equally well served by amputation with prosthesis.  X-ray of the hand showed no abnormality.  In regard to functional impairment, the examiner stated the Veteran complained of difficulty as a full-time student due to pain with repetitive typing, writing and lifting, but was observed to be able to oppose her thumb with all fingertips on examination.    

Based on the VA examination above the RO issued the rating decision on appeal in September 2013.  The rating decision continued the current 10 percent evaluation for ganglion cyst and reduced the rating for limitation of motion of the thumb to noncompensable (0 percent) effective from the date of the examination.

In her Notice of Disagreement the Veteran stated she has daily pain in the right hand to the point that she is in tears.  Pain medication provides minimal relief unless she can also rest the hand, which is not possible due to having to care for her children.

The Veteran had a VA surgery consult in April 2014 for evaluation of her right wrist ganglion cyst, which was reportedly causing increased pain and discomfort in her job at the post office.  The Veteran was currently taking anti-inflammatory medication without improvement.  Examination showed a tender 1 cm fixed mass at the proximal second and third metacarpal.  Strength was 5/5 in all extremities.  The Veteran agreed to undergo surgical resection of the cyst.

The Veteran had a VA compensation and pension examination of the hand and fingers in April 2015 in which she complained of pain and numbness in the right hand, aggravated by typing, writing and tasks that require her to open and close her fingers; she also reported being unable to fully grip and grasp objects and reduced strength in the hand.  She reported flare-ups a few times each week manifested by pain so severe that she has to stop and rest.  The Veteran stated the cyst can sometimes flare and change in size; she reported that pain medications are not effective.  The Veteran reported having had fluid drained from the cyst on multiple occasions, most recently in 2012, but the fluid always returned after a short time.  The Veteran denied receiving care outside VA for the disorder.  Examination showed no gap between the thumb pad and the fingers, and extension of all fingers was normal.  Pain was elicited with flexion of the fingers and opposition to the thumb, and also with use of the hand.  There was tenderness to palpation of soft tissue overlay the ganglion cyst on the dorsum of the wrist.  Repetitive motion testing caused no additional limitation of function.  Grip strength in the right hand was 3/5.  There was no atrophy, and the hand was not ankylosed.  The Veteran was noted to regularly use a wrist brace, but she complained the brace is stiff and impairs function; also, the brace irritates the cyst.  Functional impairment was not such that amputation with prosthesis would equally well serve the Veteran.  X-ray of the hand showed no abnormal findings.  

During examination the Veteran stated she is currently working as a postal clerk.  All repetitive hand movements worsen her right hand symptoms, and her pain is greater at the end of her shift. She is bothered by gripping and opening objects; lifting is less problematic.  She denied having lost any time at work due to her disability.  Although her job aggravates her symptoms she continues to work in order to support her family.  All repetitive movements aggravate her symptoms and increase her pain; she cannot rest her hand because she is right-hand dominant.

In June 2015 the Veteran presented to the VA emergency room requesting treatment for a workplace-related crush injury to the fingers of her right hand.  Of note, the only painful or tender area to palpation on the right hand and wrist was the proximal interphalangeal joint of the index finger.  

The Veteran was scheduled for an additional compensation and pension examination in February 2016 but she failed without explanation to appear for examination.

Review of the evidence above shows the Veteran has limitation of motion of the wrist, with pain.  Accordingly, the currently-assigned 10 percent rating is appropriate under 38 C.F.R. § 4.59 and Burton.  The 10 percent rating is the highest schedular available for limitation of motion under DC 5215; rating higher than 10 percent is predicated on ankylosis to some degree under DC 5214, but the medical evidence of record shows the Veteran's wrist is not ankylosed.

As regards other impairment of the hand associated with the ganglion cyst, the Veteran is separately compensated for limitation of motion of the thumb.  Compensable rating for limitation of the long finger is predicated on a gap of one inch between the fingertip and the transverse crease of the palm, or on extension limited by more than 30 degrees, neither of which is shown.  Limitation of motion of the ring and little fingers is not compensable.  Accordingly, additional compensation for loss of motion of the fingers is not warranted.

The Board has considered whether the Veteran's right wrist presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right wrist disability picture as described in her correspondence to VA, her statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right wrist disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Further, higher schedular rating for the associated disability of the fingers is available, if warranted.  

Finally, a request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted to VA that her right wrist disability renders her unemployable, and the most recent evidence of record indicates she is currently gainfully employed.  The Board finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

Based on the evidence and analysis above the Board finds the criteria for evaluation higher than 10 percent for the service-connected right wrist disability are not met; accordingly, the claim must be denied.  Further, there is no indication of a distinct period during the course of the appeal in which the criteria for a higher rating were met, so increased "staged" rating is not warranted.  Hart, 21 Vet. App. 505.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Propriety of Rating Reduction

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."). As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted, including TDIU. 

Where a reduction in the evaluation of a service-connected disability is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

The RO in this case reduced the rating from 20 percent to noncompensable based on an examination in November 2012 that showed improvement in the Veteran's right thumb disability; the same rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation for that disability.  The RO did not issue a preliminary rating decision proposing the reduction and did not provide the Veteran a 60 day period in which to respond.  The rating decision on appeal asserts that the Veteran's combined evaluation for compensation was not reduced (apparently because the 20 percent reduction for right thumb disability was theoretically offset by the 30 percent rating for PTSD).  The Board disagrees.

Prior to the rating reduction on November 1, 2012, the Veteran had a combined evaluation for service-connected disabilities of 50 percent (30 percent for PTSD, 10 percent for residuals of right hand cyst and 20 percent for limitation of motion of the right thumb).  Reduction of evaluation for limitation of motion of the right thumb resulted in a combined disability rating of 40 percent effective from November 1, 2012.  Given that the reduction in rating for limitation of motion of the right thumb resulted in a 10 percent reduction in combined compensation benefits, the notice provisions of 38 C.F.R. § 3.105(e) apply, and the RO's action in reducing the rating without having first issued the requisite preliminary rating decision and afforded the Veteran a 60-day response period was improper.

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The former 20 percent rating is accordingly restored.


ORDER

A rating in excess of 10 percent for residuals of ganglion cyst of the right wrist is denied.

Reduction in evaluation for limitation of motion of the right thumb from 20 percent to noncompensable was not proper, and restoration of the previous rating is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


